                                                                                                Case 2:20-cv-02907-FMO-JEM Document 9 Filed 04/03/20 Page 1 of 3 Page ID #:142



                                                                                                                   1   CALLAHAN & BLAINE, APLC
                                                                                                                       Daniel J. Callahan (Bar No. 91490)
                                                                                                                   2   Dan@callahan-law.com
                                                                                                                       Edward Susolik (Bar No. 151081)
                                                                                                                   3   Ed@callahan-law.com
                                                                                                                       Jason Casero (Bar No. 263933)
                                                                                                                   4   jcasero@callahan-law.com
                                                                                                                       3 Hutton Centre Drive, Ninth Floor
                                                                                                                   5   Santa Ana, California 92707
                                                                                                                       Telephone: (714) 241-4444
                                                                                                                   6   Facsimile: (714) 241-4445
                                                                                                                   7   Attorneys for Defendant EVOX PRODUCTIONS LLC
                                                                                                                   8

                                                                                                                   9
                                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                                                  10
                                                                                                                              CENTRAL DISTRICT OF CALIFORNIA -- WESTERN DIVISION
                                                                                                                  11
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                  12
CALLAHAN & BLAINE




                                                                                                                     EVOX PRODUCTIONS LLC, a                      CASE NO. 2:20-cv-02907-FMO-JEM
                    A PROFESSIONAL CORPORATION


                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714) 241-4444




                                                                                                                  13 Delaware limited liability company,
                                                                                         FAX: (714) 241-4445
                         ATTORNEYS AT LAW




                                                                                                                                                                    STIPULATION TO EXTEND
                                                                                                                  14                      Plaintiff,                TIME TO RESPOND TO
                                                                                                                                                                    INITIAL COMPLAINT BY NOT
                                                                                                                  15         v.                                     MORE THAN 30 DAYS (L.R. 8-3)
                                                                                                                  16 AOL INC., a Delaware corporation;
                                                                                                                     OATH INC., a Delaware corporation;           Complaint served:
                                                                                                                  17 and VERIZON MEDIA INC., a                    March 31, 2020
                                                                                                                     Delaware corporation; and DOES 1-10,
                                                                                                                  18                                              Current response date:
                                                                                                                                          Defendants.             April 21, 2020
                                                                                                                  19
                                                                                                                                                                  New response date:
                                                                                                                  20                                              May 21, 2020
                                                                                                                  21

                                                                                                                  22

                                                                                                                  23

                                                                                                                  24

                                                                                                                  25

                                                                                                                  26

                                                                                                                  27

                                                                                                                  28
                                                                                                                                                            -1-

                                                                                                                                  STIPULATION TO EXTEND THE TIME TO RESPOND TO COMPLAINT
                                                                                                Case 2:20-cv-02907-FMO-JEM Document 9 Filed 04/03/20 Page 2 of 3 Page ID #:143



                                                                                                                   1         This stipulation to extend the time to respond to the complaint pursuant to
                                                                                                                   2   Central District Local Rule 8-3 is entered into by and between Plaintiff Evox
                                                                                                                   3   Productions, LLC (“Plaintiff”) and defendants Oath Inc. (fka AOL Inc.), and
                                                                                                                   4   Verizon Media Inc. (collectively, “Defendants”) as follows:
                                                                                                                   5         WHEREAS, on March 27, 2020 Plaintiff filed its initial complaint in this
                                                                                                                   6   action against Defendants;
                                                                                                                   7         WHEREAS, Defendants accepted service via counsel effective on March 31,
                                                                                                                   8   2020, making their responsive pleading due on April 21, 2020;
                                                                                                                   9         WHEREAS, Defendants have requested, and Plaintiff has agreed to, an
                                                                                                                  10   extension of 30 days to respond to the complaint;
                                                                                                                  11         THEREFORE, it is hereby stipulated pursuant to Central District Local Rule
                                                                                                                       8-3, by and between the parties hereto, through their respective counsel, that
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                  12
CALLAHAN & BLAINE
                    A PROFESSIONAL CORPORATION


                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714) 241-4444




                                                                                                                  13   Defendants may have up to and including May 21, 2020 to respond to Plaintiff’s
                                                                                         FAX: (714) 241-4445
                         ATTORNEYS AT LAW




                                                                                                                  14   complaint.
                                                                                                                  15
                                                                                                                       Dated:       April 3, 2020          CALLAHAN & BLAINE APLC
                                                                                                                  16

                                                                                                                  17
                                                                                                                                                           /s/ Jason Casero
                                                                                                                  18                                       Jason Casero
                                                                                                                                                           Attorneys for Plaintiff
                                                                                                                  19                                       EVOX Productions, LLC
                                                                                                                  20   Dated:       April 3, 2020          WINSTON & STRAWN LLP
                                                                                                                  21

                                                                                                                  22                                       /s/ Jennifer Golinveaux
                                                                                                                                                           Jennifer Golinveaux
                                                                                                                  23                                       Attorneys for Defendants
                                                                                                                                                           Oath Inc. (fka AOL Inc.), and Verizon Media
                                                                                                                  24                                       Inc.
                                                                                                                  25

                                                                                                                  26

                                                                                                                  27

                                                                                                                  28
                                                                                                                                                               -2-

                                                                                                                                STIPULATION TO EXTEND THE TIME TO RESPOND TO COMPLAINT
                                                                                                Case 2:20-cv-02907-FMO-JEM Document 9 Filed 04/03/20 Page 3 of 3 Page ID #:144



                                                                                                                   1                             CERTIFICATE OF SERVICE
                                                                                                                   2        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                                                                                                                                      CALIFORNIA, CENTRAL DIVISION
                                                                                                                   3
                                                                                                                                        EVOX PRODUCTIONS LLC, v. AOL INC.
                                                                                                                   4
                                                                                                                                              Case No.: 2:20-cv-02907-FMO-JEM
                                                                                                                   5

                                                                                                                   6       I am employed in the County of Orange, State of California. I am over the
                                                                                                                     age of 18 years and am not a party to the within action; my business address is
                                                                                                                   7 3 Hutton Centre Drive, Ninth Floor, Santa Ana, California 92707.

                                                                                                                   8         On April 3, 2020, I served the following document(s) described as
                                                                                                                   9     STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                                                                                                                         COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
                                                                                                                  10

                                                                                                                  11   on the interested parties in this action by placing: ☐ the original ☒ a true copy
                                                                                                                       to the following e-mail addresses as follows:
                                                 3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                                                                  12
CALLAHAN & BLAINE




                                                                                                                        ☒
                    A PROFESSIONAL CORPORATION




                                                                                                                             BY ELECTRONIC MAIL: I electronically filed such document with the
                                                     SANTA ANA, CALIFORNIA 92707
                                                                                      TELEPHONE: (714) 241-4444




                                                                                                                  13         Clerk of the Court using the CM/ECF system, which sent electronic
                                                                                         FAX: (714) 241-4445
                         ATTORNEYS AT LAW




                                                                                                                  14         notification of such filing to all other parties appearing on the docket sheet as
                                                                                                                             listed below:
                                                                                                                  15
                                                                                                                             Jennifer Golinveaux, Esq.,    jgolinveaux@winston.com
                                                                                                                  16

                                                                                                                  17
                                                                                                                            I declare under penalty of perjury under the laws of the United States of
                                                                                                                  18   America and the State of California that the foregoing is true and correct.
                                                                                                                  19         Executed on April 3, 2020, at Santa Ana, California.
                                                                                                                  20

                                                                                                                  21                                          Maria Martinez
                                                                                                                  22

                                                                                                                  23

                                                                                                                  24

                                                                                                                  25

                                                                                                                  26

                                                                                                                  27

                                                                                                                  28
                                                                                                                                                               -3-

                                                                                                                               STIPULATION TO EXTEND THE TIME TO RESPOND TO COMPLAINT
